2021 IL App (2d) 210263-U
                                          No. 2-21-0263
                                  Order filed December 22, 2021

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

VIJAYKUMAR M. OZA and VEENA V.              ) Appeal from the Circuit Court
OZA,                                        ) of Du Page County.
                                            )
       Plaintiffs                           )
                                            )
v.                                          ) No. 20-SC-2240
                                            )
DENNIS L. JOYNT and FARMERS                 )
INSURANCE COMPANY,                          )
                                            )
       Defendants                           )
                                            ) Honorable
(Vijaykumar M. Oza, Plaintiff-Appellant v.) ) Thomas A. Else,
Dennis L. Joynt, Defendant-Appellee).       ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court.
       Justices Birkett and Brennan concurred in the judgment.

                                             ORDER

¶1     Held: Where plaintiff failed to file his rejection of an arbitration award within 30 days of
             the award’s filing with the circuit clerk, the trial court erred when it denied plaintiff
             the opportunity (1) to provide evidence that he did not receive notice of the award
             from the clerk or (2) assuming that he did receive notice, the opportunity to show
             good cause why the 30-day deadline should be relaxed in his case.

¶2     Plaintiff, Vijaykumar M. Oza, pro se, appeals from the judgment of the circuit court of

Du Page County affirming a mandatory arbitration award because plaintiffs failed to file a timely
2021 IL App (2d) 210263-U


rejection of the award. As plaintiffs were not allowed to show good cause for their late rejection,

we reverse and remand.

¶3                                      I. BACKGROUND

¶4     Plaintiffs, Vijaykumar M. Oza and Veena V. Oza, filed in the circuit court of Du Page

County a small claims complaint against defendants, Dennis L. Joynt and Farmers Insurance Co.,

seeking over $8,000 in damages arising out of a vehicular accident. On August 28, 2020, the trial

court entered an order, which dismissed Farmers Insurance Co., set the matter for a mandatory

arbitration hearing on March 8, 2021, and set a postarbitration hearing for April 19, 2021.

¶5     On March 8, 2021, the arbitration panel issued an award in favor of plaintiffs for $3650.67

plus costs. On March 9, 2021, the award was filed with the court. Also on March 9, 2021, the

circuit clerk notified “all parties of record” of the award and certified that she mailed the notices

by regular mail to each party at their last known address.

¶6     On April 13, 2021, plaintiffs filed a notice of rejection of the award. On April 19, 2021,

the trial court held a hearing. At the outset, the court was unclear as to the purpose of the hearing,

but after commenting that it had misread its notes, the court stated that there was an issue as to

whether plaintiffs properly rejected the award. The court advised plaintiffs that they had filed their

rejection more than 30 days after entry of the award and that, because their rejection was untimely,

the court would enter judgment on the award. Vijaykumar responded that “[he] never received any

information about the award of the arbitration until—and [he] was not told that we have to do in

30 days.” The court told Vijaykumar that the rules required that he must reject the award within

30 days. Vijaykumar responded, “But the award should have been informed to us. We never got

informed.” The court reiterated that the rules required a rejection within 30 days of the award.

When Vijaykumar said, “But I should have been—” the court interrupted Vijaykumar. Defendant’s



                                                -2-
2021 IL App (2d) 210263-U


attorney interjected that, on April 9, 2021, 1 he sent plaintiffs a release of liability and that plaintiffs

told him that they would reject the award. The court then commented that “[i]t doesn’t matter.

[Plaintiffs had to] reject the award within 30 days.” The court thereafter entered judgment on the

arbitration award, and Vijaykumar alone filed this timely appeal.

¶7                                           II. ANALYSIS

¶8      Vijaykumar contends that he failed to file the rejection within 30 days, because he never

received notice of the award until defendant’s attorney sent him the release on April 9, 2021.

Defendant responds that (1) the record shows that, on March 9, 2021, the circuit clerk mailed

plaintiffs a notice of the award and (2) even if plaintiffs were not notified by the circuit clerk, they

were charged with knowing that they needed to file a notice of rejection within 30 days of the

filing of the award.

¶9      Also, as a preliminary matter, we reject defendant’s request to strike Vijaykumar’s brief

for nonconformity with Illinois Supreme Court Rule 341 (eff. Oct. 1, 2020), governing the contents

of appellate briefs. Compliance with the supreme court rules on appellate briefs is mandatory. Hall

v. Naper Gold Hospitality, LLC, 2012 IL App (2d) 111151, ¶ 7. A party’s failure to comply with

the rules runs the risk that this court will strike the offending portions of a noncompliant brief or

even dismiss the appeal. Collier v. Avis Rent A Car System, Inc., 248 Ill. App. 3d 1088, 1095

(1993). Because pro se litigants are presumed to fully know the applicable court rules and



        1
            Although the transcript represents that defendant’s attorney said, “April 19th[, 2021],”

the attorney either misspoke or was mistranscribed, as the postarbitration hearing itself took place

on April 19, 2021. Further, Vijaykumar states in his appellate brief that the release was sent on

April 9, 2021, and defendant does not challenge the accuracy of that date.



                                                   -3-
2021 IL App (2d) 210263-U


procedures (Steinbrecher v. Steinbrecher, 197 Ill. 2d 514, 528 (2001)), they are not entitled to

more lenient treatment than attorneys (Holzrichter v. Yorath, 2013 IL App (1st) 110287, ¶ 78).

However, striking an appellate brief or dismissing an appeal are harsh sanctions that we will

impose only when the rules’ violations hinder our effective review. Hall, 2012 IL App (2d)

111151, ¶ 15. Although Vijaykumar did not strictly comply with Rule 341, his mistakes are not so

serious as to be sanctionable. Thus, despite the deficiencies in the brief, we can understand

Vijaykumar’s appellate challenges, and we decline to strike the brief or dismiss the appeal

¶ 10    Moving to the merits, we note that Illinois Supreme Court Rule 93 (eff. Jan. 1, 1997)

unequivocally provides that a party wanting to reject a mandatory arbitration award must, within

30 days after the filing of the award, file a written notice of rejection of the award. See also 18th

Judicial Cir. Ct. R. 13.08 (Jan. 23, 1989) (rejection of arbitration award shall be in strict compliance

with Rule 93).

¶ 11    However, common sense dictates that, to reject an arbitration award, a party must first

know that the award has been entered. To that end, Illinois Supreme Court Rule 92 (eff. Nov 1,

1997) provides, in pertinent part, that, upon the filing of an arbitration award, the circuit clerk shall

serve notice of the award upon all parties who filed an appearance. See also 18th Judicial Cir. Ct.

R. 13.07 (Jan. 23, 1989) (mirroring the language of Rule 92). If such notice is provided, the

receiving party thereby knows of the filing of the award and thus is required to comply with the

30 days in Rule 93 for rejecting the award. However, even if a party knows of the 30-day deadline

in Rule 93, that party will not know that the 30-day period has begun to run in his case unless he

receives adequate notice of the award. To hold a party to the 30-day window regardless of whether

he has received notice of the award would give an entirely unreasonable interpretation to the rules

governing mandatory arbitration. See People v. Marker, 233 Ill. 2d 158, 167 (2009) (when



                                                  -4-
2021 IL App (2d) 210263-U


interpreting a supreme court rule, a court presumes that the drafters did not intend an absurd,

inconvenient, or unjust result).

¶ 12   Here, the issue is whether plaintiffs were notified of the award more than 30 days before

they filed their rejection on April 13, 2021. Defendant asserts that plaintiffs were notified when,

on March 9, 2021, the circuit clerk mailed notice to plaintiffs’ address. Vijaykumar, on the other

hand, contends that he received no such notice.

¶ 13   In Ianotti v. Chicago Park District, 250 Ill. App. 3d 628 (1993), the plaintiff filed a

rejection to an arbitration award 37 days after the award had been filed. Id. at 629-30. The plaintiff

asserted that he filed the rejection late because of an inadvertent error. Id. at 630. In addressing the

plaintiff’s argument, the appellate court noted that Illinois Supreme Court Rule 86(e) (eff. June 1,

1987) provided that the supreme court rules shall apply to arbitration cases unless the mandatory

arbitration rules state otherwise. Id. at 630-31. Accordingly, the appellate court looked to Illinois

Supreme Court Rule 183 (eff. Jan. 1, 1967), which provided that a court may, for good cause

shown, extend the time for filing any pleading or the doing of any act required by the rules to be

done within a limited period. Ianotti, 250 Ill. App. 3d at 631. Thus, the appellate court held that a

circuit court may, upon the showing of good cause, extend the time for filing a rejection of an

arbitration award. Id. at 631; see also Gellert v. Jackson, 373 Ill. App. 3d 149, 151 (2007) (same).

¶ 14   We disagree with defendant’s contention that the issue of whether plaintiffs received notice

was resolved by the circuit clerk’s certification that she mailed the notice to all parties of record.

Generally, it is presumed that a letter was received by the addressee, if the letter is properly

stamped and properly addressed. Thompson v. Bernardi, 112 Ill. App. 3d 721, 723-24 (1983).

However, that presumption can be rebutted if the addressee denies receipt of the letter, in which

case receipt of the mailing becomes a question of fact. Thompson, 112 Ill. App. 3d at 724. In many



                                                 -5-
2021 IL App (2d) 210263-U


instances, a plaintiff’s only means of proving that he did not receive notice is his testimony, which

the fact finder may or may not believe. Id. at 724.

¶ 15    Here, under Illinois Supreme Court Rule 183 (eff. Feb. 16, 2011), the trial court was

obliged to allow plaintiffs to rebut the presumption that they received the notice and to show good

cause for the late filing. If plaintiffs proved good cause, the court had the discretion to allow the

late filing.

¶ 16    However, the trial court did not allow plaintiffs to prove good cause. When plaintiffs

asserted that they never received notice, the court responded that it did not matter because they

were still required to file the rejection within 30 days of the filing of the award. As discussed, that

was legally incorrect. More importantly, the court did not give plaintiffs the chance to testify or

provide other evidence that they never received the notice. When plaintiffs attempted to explain

that they did know of the award before receiving the liability release on April 9, 2021, the court

cut them off and stated that it did not matter. What the court should have done was recognize that

plaintiffs were claiming that they had good cause for the late filing, allowed plaintiffs the chance

to prove good cause, and, if they did, to apply its discretion in determining whether to allow the

late filing. Because the court failed to give plaintiffs a reasonable opportunity to show good cause

for the late filing of the rejection, we reverse the judgment entered on the arbitration award and

remand for further proceedings consistent with this order.

¶ 17                                     III. CONCLUSION

¶ 18    For the reasons stated, we reverse the judgment of the circuit court of Du Page County and

remand for further proceedings.

¶ 19    Reversed and remanded.




                                                 -6-